Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The crossed out reference has not been submitted and therefore not been considered, MPEP 609.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-16 are rejected under 35 U.S.C. 102(a1) as being anticipated by Boragno (EP 3095819) et al., cited by applicants.
Table 1 of Boragno discloses composition “EI 2” containing 90 parts of HECO, 5 parts carbon fibers and 5 parts of “PM” (polar modified PP containing 2.2-2.4% maleic anhydride; see paragraph 200) as in claims 1,2 and 4-9. Note that “HECO” contains elastomeric EP polymer at paragraph 78 as in claim 10. See paragraph 92 for intrinsic viscosity of the cold xylene soluble fraction as in claims 3 and 11. Note paragraph 17 for tensile strengths of at least 2500 MPa as in claim 12. Note production of molded automotive articles as in claims 14-16 in document claim 16.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For 

Claims 1, 2, 4, 7-9 and 13 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,717,832. Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference claims don’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference claims would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 1-4, 7-9, 12 and 13 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8 and 14  of copending Application No. 16646972 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because while the reference claims don’t particularly point to the specific combination of the claimed features, to arrive at such by selecting the claimed features from the various disclosures of the reference claims would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing in the expectation of adequate results absent any showing of surprising or unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.



Claims 5, 6 and 14-16 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 7, 8 and 14 of copending Application No. 16646972 (reference application) in view of Boragno, cited above. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the ‘972 application do not disclose or suggest that the polar group in the polar modified polypropylene is maleic anhydride or that molded automotive articles may be produced from the composition. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to mold automotive articles from the composition of the ‘972 claims as in present claims 14-16 motivated by the disclosure of Boragno that automotive articles may be molded from similar compositions and by the desire to increase the value of the claimed composition since a composition with no use has no value  absent any showing of surprising or unexpected results. It would have been obvious to practitioner having an ordinary skill in the art prior to the time of filing to use maleic anhydride as the polar monomer for the PMP of present claims 5 and 6 motivated by the need for a workable polar monomer for the PMP and by the disclosure that maleic anhydride meets this need for similar compositions absent any showing of surprising or unexpected results.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


JCM
2-16-22
/JEFFREY C MULLIS/Primary Examiner, Art Unit 1765